Citation Nr: 9913645	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating greater than 10 percent for 
dermatofibrosarcoma protuberans due to herbicide exposure, 
status-post surgical removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals on 
appeal from a July 1997 rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for 
dermatofibrosarcoma protuberans due to herbicide exposure, 
status post surgical removal and assigned a noncompensable 
rating from February 1997.

In an October 1998 rating decision, the RO increased the 
evaluation of dermatofibrosarcoma protuberans to 10 percent, 
effective from February 1997.  The Board notes that a higher 
schedular evaluation for this disability is possible; 
therefore, the issue of entitlement to an increased rating is 
presently before the Board on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In his notice of disagreement and substantive appeal, the 
veteran makes reference to a claim for lipoma on his back.  
The Board notes that at the veteran's May 1998 hearing, the 
hearing officer fielded questions pertinent to the growth on 
his back, diagnosed as lipoma.  A VA examination was 
requested to insure the accuracy of the diagnosis.  As this 
constitutes a separate skin condition, the Board finds that 
this matter has not been developed for appellate review, is 
not inextricably intertwined with the issue before the Board, 
and is referred to the RO for initial consideration.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).

The matter of an earlier effective date for the grant of 
service connection for dermatofibrosarcoma protuberans has 
not been developed for appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residual scar from surgical removal of 
dermatofibrosarcoma protuberans is manifested by no more than 
objective demonstration of tenderness and pain.


CONCLUSION OF LAW

An increased rating greater than 10 percent for 
dermatofibrosarcoma protuberans due to herbicide exposure, 
status post surgical removal, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 
5329; 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

Private medical records indicate that the veteran underwent a 
transverse incision over the abdominal mass in January 1995 
after a biopsy revealed that the abdominal wall mass was 
dermatofibrosarcoma protuberans.  No tumor was present at the 
surgical margin.

Subsequent to the surgery, office visit notes, dated in 
February 1995, revealed that the re-excision of a 
dermatofibrosarcoma protuberans was complicated post-
operatively by a wound infection.  The wound was, therefore, 
opened and drained.  Follow-up visits demonstrated that the 
wound had been healing nicely.

An April 1997 VA examination report indicates that the 
veteran had a transverse supra umbilical, non-tender scar 
measuring approximately seven inches at the mid line, 
anterior abdomen.  No deep defects were noted nor any 
induration or tenderness.
January 1998 VA progress notes indicate that the veteran 
complained that his abdominal scar, as a result of a surgical 
excision of dermatofibrosarcoma protuberans, had been 
itching.  The examiner noted that the scar was well healed, 
transverse, midway between the umbilicus and xiphoid.  No 
masses were noted.

The veteran indicated at his May 1998 hearing that while in 
Vietnam, he was exposed to Agent Orange.  The veteran started 
to notice growths on his skin in 1994.  After learning that 
the growth on his abdomen was cancerous, he had it surgically 
removed.  The veteran indicated that the physician performed 
a second surgery on his abdomen to make the area wider and 
cut out the cancer.  A residual scar remained, which measured 
approximately 10 inches.  The veteran complained of the scar 
being tender, tingly, and sore.  He further stated that he 
couldn't wear a belt due to the tenderness and soreness of 
the waist area.  The veteran indicated that when the growth 
was removed, the examiner told him that new growths could 
flare up at any time on any place on his body.  It was 
recommended that any new growths lasting longer than six 
weeks be examined.  The veteran further stated that he had 
had occasional recurrences of skin growths that lasted 
approximately three to four weeks and then they disappeared, 
leaving small brown spots.  He indicated that it was scary 
knowing that new growths, possibly cancerous, could appear at 
any time.  

A June 1998 VA examination report indicates that the veteran 
underwent surgical removal of dermatofibrosarcoma on his 
abdomen.  It was noted that a lesion had not recurred, and 
there were no obvious metastases.

A September 1998 VA examination report indicates that the 
veteran complained that the scar was tender, tingly, and 
numb.  The examiner noted that the abdominal scar had 
excellent results.  No keloids were noted.  There was also no 
evidence of inflammation and swelling.  No limitation of 
function of the affected part was noted.  Moreover, there was 
no notation listed under tender and painful on objective 
demonstration.

Analysis

Initially, the Board notes that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  A May 1998 hearing was held and evidence was 
submitted.

Disability evaluations are determined by the application of 
the Ratings Schedule.  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The veteran is service-connected for dermatofibrosarcoma 
protuberans due to herbicide exposure, status post-surgical 
removal, evaluated as a hyphenated 10 percent disabling under 
Diagnostic Codes 5399-7804.  

As indicated above, the RO rated the veteran's condition 
under Diagnostic Code 5399.  See 38 C.F.R. § 4.27 (1998).  A 
closely analogous disorder can be found under 38 C.F.R. 
§ 4.73, Diagnostic Code 5329.  See 38 C.F.R. § 4.20 (1998).  
Diagnostic Code 5329 provides a 100 percent disability rating 
for soft tissue sarcoma (of muscle, fat, or fibrous 
connective tissue).  The Note under this code indicates that 
a 100 percent rating shall continue beyond the cessation of 
any surgery, radiation treatment, antineoplastic chemotherapy 
or other therapeutic procedures.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e) (1998).  If there has been no local recurrence or 
metastasis, rate on residual impairment of function.  Id.

The veteran underwent excision of his dermatofibrosarcoma 
protuberans on his abdomen in January 1995.  A subsequent VA 
examination report notes that the abdominal lesion had not 
recurred and that there were no obvious clinical metastases.  
A VA examination dated in September 1998 revealed that the 
abdominal scar had excellent results.  There was no evidence 
of keloid formation, adherence, inflammation, or swelling.  
The examiner also noted that there was no limitation of 
function of the affected part.  Since the medical evidence of 
record does not establish that there was local recurrence or 
metastasis, the Board will rate on the residual impairment of 
function, in this scarring.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board has evaluated the veteran's residual abdominal scar 
based on the criteria set out under Diagnostic Code 7804, 
which provides that scars which are manifested as 
superficial, tender, and painful on objective demonstration 
will be assigned a 10 percent evaluation.  The evidence of 
record consistently shows that the veteran's scar, status 
post dermatofibrosarcoma protuberans surgical removal, was 
well-healed and non-tender.  However, even with the lack of 
objective demonstration, it appears that the RO assigned a 10 
percent rating based upon the veteran's consistent complaints 
of pain and tenderness of the scar and the problems it 
creates located on the belt line.  When evaluating the 
veteran's disability picture to include his consistent 
complaints of tenderness, tingling, and numbness in the 
abdominal area, the Board finds that a 10 percent evaluation 
under Diagnostic Code 7804 is the most beneficial rating for 
the veteran's condition.  The Board notes that the 10 percent 
rating takes into account the veteran's subjective complaints 
of numbness, tingling, and tenderness.

The Board notes that the Ratings Schedule also provides 
diagnostic codes for scars manifested by symptomatology 
different from that of the veteran.  Diagnostic Code 7803 
provides a 10 percent rating for superficial scars, which are 
poorly nourished, with repeated ulceration. 38 C.F.R. § 4.118 
(1998).  The Board notes that there is no medical evidence of 
record that shows that the veteran's abdominal scar is poorly 
nourished with repeated ulceration.  Similarly, there is no 
medical evidence of resulting loss of function to warrant a 
rating greater than 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Codes 7805 (1998).  

In sum, the Board concludes that the veteran's disability 
warrants a maximum 10 percent under Diagnostic Code 7804.  
Moreover, the Board finds that an evaluation under Diagnostic 
Code 5329 is not warranted because this code provides for an 
active diagnosis of sarcoma.  In this case, since the 
veteran's dermatofibrosarcoma protuberans were surgically 
removed, there is no active diagnosis of sarcoma manifested 
by local recurrence or metastasis.

Again, the Board acknowledges the veteran's complaints 
pertinent to the growth on his back and recurrences of the 
growths.  However, these growths have not been identified as 
a recurrence or metastasis of the service-connected 
disability.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a higher rating.



ORDER

A rating greater than 10 percent for dermatofibrosarcoma 
protuberans due to herbicide exposure, status-post surgical 
removal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

